In a claim to recover damages for injury to property, the claimants appeal from an order of the Court of Claims (Mignano, J.), dated October 1, 2003, which granted the respondent’s motion to dismiss the claim as untimely.
Ordered that the order is affirmed, with costs.
The Court of Claims properly granted the motion of the respondent, State of New York, to dismiss the claim as untimely, as the claim was commenced more than 90 days after the date when the alleged damages were reasonably ascertainable (see Potanovic v County of Rockland, 267 AD2d 291 [1999]; Flushing Natl. Bank v State of New York, 210 AD2d 294 [1994]; White Plains Parking Auth. v State of New York, 180 AD2d 729 [1992]). Contrary to the claimants’ contention, the limitations period was not extended by the continuing wrong doctrine (see Manhattanville Coll. v Romeo Consulting Engr., 5 AD3d 637 [2004]; *504Mandel v Estate of Tiffany, 263 AD2d 827 [1999]; Selkirk v State of New York, 249 AD2d 818 [1998]; Greco v Incorporated Vil. of Freeport, 223 AD2d 674 [1996]; Matter of Waterside Assoc. v New York State Dept. of Envtl. Conservation, 127 AD2d 663 [1987], affd 72 NY2d 1009 [1988]).
In light of this determination, we do not reach the parties’ remaining contentions. Adams, J.P., Ritter, Goldstein and Lifson, JJ., concur.